Citation Nr: 1132790	
Decision Date: 09/06/11    Archive Date: 09/12/11

DOCKET NO.  05-06 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder.


REPRESENTATION

Appellant represented by:	To Be Determined


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew Dubinsky, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1973 to July 1974.

This matter arises before the Board of Veterans' Appeals (Board) from a July 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In June 2008, the Veteran testified at a Travel Board hearing before the undersigned.  The transcript of the hearing has been reviewed and is associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After careful review of the record, the Board finds that a remand for additional development is necessary before proceeding to evaluate the merits of the Veteran's claim.  

In an April 2010 remand, the Board ordered the AMC to schedule the Veteran for a compensation and pension examination in order to determine the nature, extent, onset, and etiology of any psychiatric disability that may be found.  The examination was also meant to provide a nexus opinion regarding whether any psychiatric disorder identified is related to the Veteran's active military service.  In June 2010, the AMC mailed the Veteran notice to inform him that a compensation and pension examination would be scheduled.  The Veteran failed to report to an examination that was scheduled for July 2010.  However, in July 2011, the American Legion stated that the Veteran was never notified of the examination.  The record does not contain a letter notifying the Veteran of the compensation and pension examination, and the AMC subsequently denied the Veteran's claim.  

Absent good cause, when a claimant fails to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655(a)(b) (2010).  In this case, the Board finds that the Veteran had good cause for failing to report to his examination in that it appears that he never received notice of the time and place of the examination.  The claims file does not include any notice letter informing the Veteran of the time and location of the scheduled examination.  Therefore, upon remand, the Veteran should be afforded another opportunity for a compensation and pension examination in order to determine the nature and etiology of his acquired psychiatric disorder.  

While this claim is in remand status, the RO or AMC should ask the Veteran to clarify who he wants to represent him.  Before his claim was sent to the United States Court of Appeals for Veterans Claims (Court), he was represented by the American Legion.  A private attorney represented him at the Court.  Since the Court returned the Veteran's claim to the Board, the Board has received correspondence from the Veteran's private attorney and the American Legion.  The most recent power of attorney names the private attorney as the Veteran's representative.   

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to clarify who he wants to represent him before the Board.  

2.  The RO/AMC should arrange for the Veteran to undergo an appropriate VA examination to determine the nature, extent, onset, and etiology of any psychiatric disability found to be present.  The claims folder should be made available to and reviewed by the examiner.  Such review must be noted in the examination report.  All indicated studies should be performed and all findings should be reported in detail.  The examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that any psychiatric disability found to be present had its onset in or is related to service.  In doing so, the examiner should acknowledge the Veteran's report of a continuity of symptomatology since service, the May 2004 private treatment record, and the opinion of the March 2007 VA examiner.  Additionally, noting the Veteran's in-service diagnosis of a personality disorder, the VA examiner is asked to indicate whether there was any superimposed disease or injury in service.  The rationale for all opinions expressed should be provided in a legible report.

The Veteran should be notified in writing of the date, time, and place of his scheduled examination.  Such notice should also inform him of the importance of reporting to the scheduled VA examination and of all possible adverse consequences, to include the denial of his claim, of failing to so report.  See 38 C.F.R. § 3.655 (2010).  This notice letter must be placed in the claims file.

3.  After any additional development deemed necessary is accomplished, the Veteran's claim should be readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law, as well as regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.      

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


